733 So. 2d 594 (1999)
Michael PITTMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-891.
District Court of Appeal of Florida, Third District.
June 9, 1999.
Rehearing Denied June 30, 1999.
Michael Pittman, in proper person.
*595 Robert A. Butterworth, Tallahassee, Attorney General, for appellee.
Before NESBITT, SHEVIN and SORONDO, JJ.
PER CURIAM.
Of the issues raised by the defendant in this appeal we agree with the State that there is merit only in one. Defendant argues that his ten (10) year sentence on the charge of possession of cocaine is illegal because "Section 775.084(1)(a)3, Florida Statutes (1995), does not permit enhanced sentencing as a habitual offender if the felony is `a violation of Section 893.13 relating to the purchase or possession of a controlled substance.'" Barber v. State, 699 So. 2d 325, 325-26 (Fla. 3d DCA 1997). Accordingly, we reverse the defendant's habitual offender sentence for the charge of possession of cocaine and remand with instructions to vacate that sentence and resentence the defendant on that count.
Reversed and remanded.